DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed May 26, 2022, have been considered.  The previous § 112 rejections are withdrawn in view of the amendments to the claims.  However, Applicant’s arguments regarding the § 103 rejections are moot in view of the amendments to the claims which introduce features not previously recited, by narrowing previously recited limitations, requiring new grounds of rejection set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6–11, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0235194 to Shin et al. in view of U.S. Patent No. 6,278,505 to Okada et al. and U.S. Patent Application Publication No. 2015/0015829 to Chen et al.
	Regarding Claim 1, Shin discloses (e.g., the embodiments illustrated in Figs. 1 and 3 and their corresponding descriptions in paragraphs [0032]–[0093] and [0094]–[0098]) a display panel (Fig. 2, the panel comprised of the array substrate AS and opposing substrate OAS, where Fig. 2 is a cross-section of Fig. 1), comprising: a first substrate SUB1; a first electrode PE, wherein the first electrode is disposed on a side of the first substrate (Fig. 2), and wherein an opening is defined at a side of the first electrode (Fig. 1, branch electrodes BRE have openings defined extending to a side of the first electrode, namely slits SL, paragraph [0067]); a second substrate SUB2 disposed opposite to the first substrate (Fig. 2); and liquid crystal molecules LCL disposed between the first substrate and the second substrate (Fig. 2), wherein a chiral reagent is doped in the liquid crystal molecules (paragraph [0090]), and a pitch of the liquid crystal molecules is greater than or equal to 9 µm and less than or equal to 12 µm (e.g., paragraphs [0091] and [0093] teach a cell gap of 3 µm, and a ratio of gap:pitch of 1:4 or 1:3, meaning a pitch of 9–12 µm).
	Shin further discloses wherein the first electrode comprises a main electrode STE and a plurality of branch electrodes BRE, the main electrode defines a plurality of domain areas DM, the plurality of branch electrodes are disposed in the plurality of domain areas and electrically connect with the main electrode (paragraphs [0065]–[0067]), and the branch electrodes in at least one of the domain areas are provided with the opening (Fig. 1); and wherein the main electrode comprises a first trunk (horizontal portion of STE) and a second trunk (vertical portion of STE), the first trunk and the second trunk are crossed (paragraph [0066], “the stem electrode STE may extend into a cross shape”), the domain areas comprise a first domain area DM1 and a second domain area DM2 adjacent to the first domain area, each of the branch electrodes disposed in the first domain area has a first angle with the first trunk, and each of the branch electrodes disposed in the second domain area has a second angle with the first trunk (Fig. 1, paragraph [0073]).
	Shin further discloses value ranges of the first and second angles (“about 30 degrees” in Fig. 1, paragraph [0073]; “about 15 degrees” in Fig. 3, paragraph [0096]); “about 60 degrees” in Fig. 1, paragraph [0073]; “about 75 degrees” in Fig. 3, paragraph [0096]).  
	Shin does not explicitly disclose that the chiral reagent comprises S1011,.
	Okada teaches that commonly known chiral dopants include S811, S1011, and CB15 (e.g., col. 6, lines 57–65; col. 17, lines 53–60; and col. 18, lines 21–29).
	It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Shin to select from known chiral dopants as the chiral reagent, including S1011, as taught by Okada, as a suitable configuration (e.g., MPEP §§ 2144.06 and 2144.07).
Shin does not explicitly disclose that the pitch of the liquid crystal molecules is greater than or equal to 13.5µm and less than or equal to 16µm (instead teaching the similar but not overlapping range of 9–12µm).
Chen discloses a display panel similar to Shin, including similar value ranges of the first and second angles, and teaches an appropriate pitch of liquid crystal molecules as 0.2 to 0.3 (e.g., paragraph [0024]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Shin and Okada such that the pitch of the liquid crystal molecules is greater than or equal to 13.5µm and less than or equal to 16µm, as taught by Chen, where the range taught by Shin is similar, and Chen teaches an appropriate range of pitches in a similar system (e.g., MPEP §§ 2144.06–07).

	Regarding Claim 6, Shin discloses wherein the first angle is greater than the second angle (if the first and second trunks of Shin are swapped, which is a naming convention only, such that the first trunk is the vertical portion of STE and the second trunk is the horizontal portion of STE, then the first angle is greater than the second angle), and the branch electrodes disposed in the first domain area are provided with the opening at a side parallel to the second trunk (Figs. 1 and 3).
	Regarding Claim 7, Shin discloses wherein the branch electrodes disposed in the second domain area are provided with the opening at a side parallel to the first trunk (Figs. 1 and 3).
	Regarding Claim 8, Shin discloses wherein the domain areas further comprise a third domain area DM3 and a fourth domain area DM4, the third domain area is opposite1 to the first domain area (Figs. 1 and 3), the fourth domain area is adjacent to the first domain area and the third domain area (Figs. 1 and 3), each of the branch electrodes disposed in the third domain area has a third angle with the first trunk, and each of the branch electrodes disposed in the fourth domain area has a fourth angle with the first trunk (Figs. 1 and 3).
	Regarding Claim 9, Shin discloses wherein the third angle is equal to the first angle, and the fourth angle is equal to the second angle (paragraph [0073] and Fig. 1; paragraphs [0096] and [0098] and Fig. 3).
	Regarding Claim 10, Shin discloses wherein the third angle is greater than the fourth angle (if the first and second trunks of Shin are swapped, which is a naming convention only, such that the first trunk is the vertical portion of STE and the second trunk is the horizontal portion of STE, then the first angle is greater than the second angle), and the branch electrodes disposed in the third domain area are provided with the opening at a side parallel to the second trunk (Figs. 1 and 3).
	Regarding Claim 11, Shin discloses wherein the branch electrodes disposed in the fourth domain area are provided with the opening at a side parallel to the first trunk (Figs. 1 and 3).
	Regarding Claim 14, Shin discloses that an optical path difference of the liquid crystal molecules is greater than or equal to 300 nm and less than or equal to 550 nm (paragraph [0093]), but does not explicitly disclose wherein the liquid crystal molecules are negative liquid crystal molecules.
However, the selection of appropriate dielectric anisotropy of the liquid crystal materials would have been obvious as a matter of design choice, selecting between positive or negative, based on known design considerations, in particular selecting negative dielectric anisotropy for the chiral nematic liquid crystal taught by Shin.
		
	Regarding Claim 18, Shin discloses (e.g., the embodiments illustrated in Figs. 1 and 3 and their corresponding descriptions in paragraphs [0032]–[0093] and [0094]–[0098]) a display device (paragraph [0032]), comprising a display panel (Fig. 2, the panel comprised of the array substrate AS and opposing substrate OAS, where Fig. 2 is a cross-section of Fig. 1), the display panel comprising: a first substrate SUB1; a first electrode PE, wherein the first electrode is disposed on a side of the first substrate (Fig. 2), and wherein an opening is defined at a side of the first electrode (Fig. 1, branch electrodes BRE have openings defined extending to a side of the first electrode, namely slits SL, paragraph [0067]); a second substrate SUB2 disposed opposite to the first substrate (Fig. 2); and liquid crystal molecules LCL disposed between the first substrate and the second substrate (Fig. 2), wherein a chiral reagent is doped in the liquid crystal molecules (paragraph [0090]), and a pitch of the liquid crystal molecules is greater than or equal to 9 µm and less than or equal to 12 µm (e.g., paragraphs [0091] and [0093] teach a cell gap of 3 µm, and a ratio of gap:pitch of 1:4 or 1:3, meaning a pitch of 9–12 µm).
	Shin further discloses wherein the first electrode comprises a main electrode STE and a plurality of branch electrodes BRE, the main electrode defines a plurality of domain areas DM, the plurality of branch electrodes are disposed in the plurality of domain areas and electrically connect with the main electrode (paragraphs [0065]–[0067]), and the branch electrodes in at least one of the domain areas are provided with the opening (Fig. 1); and wherein the main electrode comprises a first trunk (horizontal portion of STE) and a second trunk (vertical portion of STE), the first trunk and the second trunk are crossed (paragraph [0066], “the stem electrode STE may extend into a cross shape”), the domain areas comprise a first domain area DM1 and a second domain area DM2 adjacent to the first domain area, each of the branch electrodes disposed in the first domain area has a first angle with the first trunk, and each of the branch electrodes disposed in the second domain area has a second angle with the first trunk (Fig. 1, paragraph [0073]).
	Shin further discloses value ranges of the first and second angles (“about 30 degrees” in Fig. 1, paragraph [0073]; “about 15 degrees” in Fig. 3, paragraph [0096]); “about 60 degrees” in Fig. 1, paragraph [0073]; “about 75 degrees” in Fig. 3, paragraph [0096]).  
	Shin does not explicitly disclose that the chiral reagent comprises S1011,.
	Okada teaches that commonly known chiral dopants include S811, S1011, and CB15 (e.g., col. 6, lines 57–65; col. 17, lines 53–60; and col. 18, lines 21–29).
	It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Shin to select from known chiral dopants as the chiral reagent, including S1011, as taught by Okada, as a suitable configuration (e.g., MPEP §§ 2144.06 and 2144.07).
Shin does not explicitly disclose that the pitch of the liquid crystal molecules is greater than or equal to 13.5µm and less than or equal to 16µm (instead teaching the similar but not overlapping range of 9–12µm).
Chen discloses a display panel similar to Shin, including similar value ranges of the first and second angles, and teaches an appropriate pitch of liquid crystal molecules as 0.2 to 0.3 (e.g., paragraph [0024]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Shin and Okada such that the pitch of the liquid crystal molecules is greater than or equal to 13.5µm and less than or equal to 16µm, as taught by Chen, where the range taught by Shin is similar, and Chen teaches an appropriate range of pitches in a similar system (e.g., MPEP §§ 2144.06–07).
	
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shin, Okada, and Chen, in view of U.S. Patent Application Publication No. 2019/0004379 to Shin et al. (Shin_2).
Regarding Claim 17, Shin references the presence of polarizing plates in paragraph [0113], and polarizers are well-known as part of the operation of liquid crystal displays using liquid crystals to control rotation of polarized light through the cell.  
However, Shin does not explicitly disclose a first polarizer disposed on a side of the first substrate away from the second substrate; and a second polarizer disposed on a side of the second substrate away from the first substrate; wherein a polarizing axis of the first polarizer coincides with the first trunk, and a polarizing axis of the second polarizer coincides with the second trunk.
Shin_2 discloses a display device, and teaches polarizers used to control polarization of light entering the display, to then be controlled by the liquid crystals, and then control light exiting the display, as part of operation of a liquid crystal display, where the axis of the polarizers are crossed, and one is parallel to the gate line (e.g., paragraphs [0003] and [0164]–[0165]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Shin, Okada, and Chen to include a first polarizer disposed on a side of the first substrate away from the second substrate; and a second polarizer disposed on a side of the second substrate away from the first substrate, as suggested by Shin_2, in order to effectuate control of the display.  So combined, a polarizing axis of the first polarizer would coincide with the first trunk, and a polarizing axis of the second polarizer would coincide with the second trunk.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN CROCKETT/           Primary Examiner, Art Unit 2871                                                                                                                                                                                             





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term “opposite” is used consistent with its use in the specification, e.g., paragraph [0049] and Fig. 2B, to mean “diagonal from”.